Virgin, J.
I. In this court a party must allege exceptions “ during the term” at which tlxe ruling was made. B. S. e. 77, § 21. Exceptions must be alleged in the supex-ior court as in this court. St. 1868, c. 151, § 7. Ixx the case at bar the demurrer was overruled at the March term; and no exceptions having been then taken, the right to allege exceptions for that cause was waived.
II. Neither the writ nor the pleadings is made part of the bill of exceptions. And having no means of ascertaixxihg whether what the “defendant claimed” is tx’ue, to wit, that the declaratiosii set forth a felony and that the case shows that there had been no conviction for such felony, we must presume the ruling was correct, and not ei*roneous, especially, inasmuch as we. are not informed by the bill of exceptions what the felony was. For if it was larcexiy, previous conviction is not necessary. B. S. c. 120, § 12. Howe v. Clancey, 53 Maine, 130.
III. Exceptions do not lie to the refusal to order a non-suit.

Exceptions overruled.

Appleton, C. J., Dickerson, Barrows, Danforth and Lebbey, JJ., concurred.